Title: To George Washington from Royal Flint, 5 May 1779
From: Flint, Royal
To: Washington, George



Sir.
Camp Rariton [N.J.] May 5. 1779.

On inspecting the inclosed account, it appears, that some part of the flour, which that specifies, was not lodged on the Susquehannah, when the return was made out. By a letter from Colo. Blaine, which accompanied it, I find that those provisions mentioned, as being at York, Frederick & Cumberland counties, are collecting at Harris’s ferry; and those in the upper part of Lancaster county, at Middleton; and that they will be all compleat by the 12th instant. Colo. Blaine has promised to be at camp next week; he will give General Sullivan a more particular description of the several deposits; and take directions for making up any deficiencies or correcting any errors, which may then be discovered. I am respectfully your Excellencys Most Obt & hbl. Srvt
Royal Flint A.C.G.P.
